DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Examiner notes that claims 24-32 are exact replicas of claims 24-32 originally examined in parent case U.S. Appn. 15/291,679 (see Non-Final Office action mailed 01 May 2019).
Claim Objections
Claims 17-32 are objected to because of the following informalities:
Claim 17, Ln. 2 recites “include” which should read “including”
Claim 19, Ln. 2 recites “second air entrainment window” which should read “secondary air entrainment window”
Claim 21, Ln. 1 recites “the first part” which should read “the first venturi part”
Claim 22 six times recites “the second part” which should read “the second venturi part”
Claim 22, Ln. 3 recites “of venturi device” which should read “of the venturi device”
Claim 24, Ln. 2 recites “a gas to a patient” which should read “the gas to the patient” following the earlier recitation in Ln. 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “the free second end of the conduit portion” in Ln. 5.  There is insufficient antecedent basis for this limitation in the claim. The claim needs to introduce the conduit portion and in addition to the free second end should also define a first end of the conduit portion connected to the patient interface device, so there is a clear defining of linkage between the elements of the claim. However, the claim will be examined as presented.
Claim 19 recites the limitation “the first air entrainment window” in Ln. 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “the primary air entrainment window,” as recited in claim 17. The same change should also be made in claim 21.
Claim Interpretation - 35 USC § 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                             
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (claim 17) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The corresponding structure for the “means for closing the respective window” is best understood from the specification as at least: rotatable outer part of venturi device 2300 (Fig. 35B) and rotatable shutter 4650 (Figs. 69-70D).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 25-26 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16-17 of prior U.S. Patent No. 10,525,228. This is a statutory double patenting rejection. (Note that instant claims 24-32 are exact replicas of claims 24-32 originally examined in parent case U.S. Appn. 15/291,679 and that reference patent claim 16 is merely the combination of original claims 24 and 25.)

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 24 and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18-23 of U.S. Patent No. 10,525,228. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 24 are found within the overall scope of reference patent claim 16, the instant claim merely being broader in scope. Each of instant claims 27-32 merely match the respective additions of reference patent claims 18-23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 24 and 27-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dhuper et al. (U.S. Pub. 2009/0126723, henceforward “Dhuper ‘723”).
Regarding claim 24, Dhuper ‘723 discloses a patient interface system (Figs. 1-4; ¶0025-0101) for delivering a gas to a patient comprising: a patient interface device (#110, 210) for delivering the gas to the patient comprising: a main body (#110, 160, 210) for placement against a face of the patient, the main body including a conduit portion (#110 or #130) that is open at a first end to a hollow interior of the main body and a free second end for attachment to another object in a sealed manner (Figs. 1-2); 
Regarding claim 27, Dhuper ‘723 discloses the first accessory comprises a device selected from the group consisting of an MDI and a nebulizer (Figs. 1-2; ¶0032, 0083).
Regarding claim 28, Dhuper ‘723 discloses the conduit portion further has a secondary gas port (#120 or #180; ¶¶0032, 0037) formed therein at a location below the primary inhalation valve assembly (Fig. 1) and wherein in at least one operating state, a second accessory is fluidly attached to the secondary gas port (¶0037), wherein at least one of the first and second accessories deliveries aerosolized medication (Figs. 1-2; 
Regarding claim 29, Dhuper ‘723 discloses the second accessory comprises one of an MDI and a nebulizer device (¶¶0032, 0083) that delivers the aerosolized medication and the first accessory comprises a reservoir device (#170) that includes a connector (#170) for attachment to the conduit portion and at least one port for delivering the gas to the conduit portion (top of #170) and a chamber (#430) for storing the gas as well as the aerosolized medication when the primary inhalation valve assembly is closed during patient exhalation (Fig. 1).
Regarding claim 30, Dhuper ‘723 discloses the first accessory comprises a dual chamber reservoir device (#420, 430) having separate first and second holding chambers, wherein the first holding chamber (#430) is for storing the aerosolized medication and the second holding chamber (#420) is in fluid communication with an external gas port (#180; ¶0040) that is connected to a gas source that delivers the gas.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (U.S. Pub. 2005/0028811) in view of Vidal (U.S. Patent 3977432).
Regarding claim 17, Nelson discloses a patient interface system (Fig. 2) for delivering a gas to a patient comprising: a patient interface device (Fig. 2 #12; ¶0026) including a main body (Fig. 2 #12) for placement against a face of the patient for delivering the gas thereto, the patient interface device including at least one inhalation valve (Fig. 2 #118; ¶0026) and at least one exhalation valve (Fig. 2 #22; ¶0035); and a venturi device (Fig. 2 #150; ¶0026) that is fluidly connected to a free second end of a conduit portion (Fig. 2 connecting to either #122 or #124; ¶0025), the venturi device having at least one port (Fig. 2 #122 and/or #124; ¶0025) for connection to a gas source, the venturi device having at least one primary air entrainment window (Fig. 2 #156; ¶0026); wherein the at least one inhalation valve is disposed between: (1) the main body and (2) the primary air entrainment window of the venturi device (Fig. 2); wherein at least one of the primary air entrainment window and secondary air 
Nelson fails to disclose at least one secondary air entrainment window which is downstream of the at least one primary air entrainment window and thus closer to the main body of the patient interface device.
Vidal teaches a venturi device (Figs. 1-4 #14; Col. 3, Ln. 29 – Col. 4, Ln. 24) comprising a primary air entrainment window (Figs. 3-4 #29) and at least one secondary air entrainment window (Figs. 3-4 #30) which is downstream of the primary air entrainment window and thus closer to a patient interface device (Figs. 1-2 #10). Vidal teaches dual air entrainment windows as providing the benefit of allowing precise control of oxygen dilution across a range of desired oxygen concentrations based upon particular positioning and dimensioning of multiple air entrainment window (Col. 3, Ln. 65 – Col. 4, Ln. 24).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Nelson at least one secondary air entrainment window which is downstream of the at least one primary air entrainment window and thus closer to the main body of the patient interface device in order to provide the benefit of allowing precise control of oxygen dilution across a range of desired oxygen concentrations based upon particular positioning and dimensioning of multiple air entrainment window in view of Vidal.
Regarding claim 18, Nelson teaches the invention as modified above and together with Vidal further teaches the primary and secondary air entrainment windows 
Regarding claim 20, Nelson teaches the invention as modified above and Vidal as incorporated therein further teaches the means comprises a shutter (Figs. 2-3 #22; Col. 4, Ln. 5-24) that is coupled to the venturi device and is rotatable about the secondary air entrainment window so as to change a degree at which the secondary air entrainment window is open to atmosphere.
The instant claim does not invoke 35 U.S.C. 112(f).
Claim(s) 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuper et al. (U.S. Pub. 2009/0126723, henceforward “Dhuper ‘723”) in view of Nelson et al. (U.S. Pub. 2005/0028811).
Regarding claim 31, Dhuper ‘723 fails to disclose the external gas port includes an adjustable air entrainment window that is configured to alter a concentration of the gas by varying an amount of air that is entrained through the air entrainment window and mixes with the gas from the gas source.
Nelson teaches a respiratory apparatus (Figs. 1-2) including an external gas port (#100; ¶0024) including an adjustable air entrainment window (Fig. 1A; ¶0024) that is configured to alter a concentration of a gas by varying an amount of air that is entrained through the air entrainment window and mixes with the gas from a gas source. Nelson teaches an entrainment window as providing the benefit of controlling an amount of 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Dhuper ‘723 the external gas port includes an adjustable air entrainment window that is configured to alter a concentration of the gas by varying an amount of air that is entrained through the air entrainment window and mixes with the gas from the gas source in order to provide the benefit of controlling an amount of environmental air which may be drawn into a reservoir bag that is attached to a mask in view of Nelson.
Allowable Subject Matter
Claims 19 and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 25-26 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, claims 25-26 are rejected under the above statutory double patenting rejection and claim 32 is rejected under the above nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, Nelson and Vidal fail to teach or suggest the primary air entrainment window is formed in a first venturi part and the secondary air entrainment 
While it might be possible to connect in series multiple venturi devices of the prior art there is no teaching or suggestion to provide a preponderance of the evidence that one having ordinary skill in the art at the time of the invention would have been drawn to make that combination, in coordination with the patient interface device of claim 17, without improper hindsight reasoning.
Regarding claim 22, it is noted that the claim does not invoke 35 U.S.C. 112(f).
Regarding claim 25, the instant claim is found allowable over the prior art for the same reasons as replica claim 25 originally examined in parent case U.S. Appn. 15/291,679 (see Non-Final Office action mailed 01 May 2019). Those prior reasons for allowance are restated below.
The prior art is not found to teach or suggest the whole invention as recited in the instant claim. The instant claim requires particular features of the main body in claim 24 and additionally places requirements on the first accessory in the instant claim. Specific attention is drawn to the two distinct gas ports formed on the body of the first accessory, each for connection to the gas source. The prior art includes various rotatable shutter entrainment structures (e.g. Vidal – U.S. Patent 3977432), however none of those prior art references as found to contemplate a secondary gas source connection on the same body structure. It is noted that Dhuper ‘723, as cited in the rejection of claim 24 above, teaches that various deficiencies are known with prior art devices which include 
Regarding claim 32, the instant claim is found allowable over the prior art for the same reasons as replica claim 32 originally examined in parent case U.S. Appn. 15/291,679 (see Non-Final Office action mailed 01 May 2019). Those prior reasons for allowance are restated below.
The prior art is not found to teach or suggest the whole invention as recited in the instant claim. The instant claim requires, in addition, to the many requirements of the claims upon which it depends, a single connector for coupling between the dual chamber reservoir and the conduit portion as well as a particular positioned inhalation valve assembly within a particular leg of the connector. The closest prior art to the dual chamber reservoir connection of the instant claim are all attributable to a common inventor with the instant application (e.g. the above cited Dhuper ‘723 and Dhuper et al. U.S. Pub. 2007/0137644). Each of those prior art references, while including a dual chamber reservoir, makes the connection between the dual chamber reservoir and a body via two distinct connector pieces. It would certainly be conceivable for one having ordinary skill in the art to consider an option of a connection between those two connector pieces. However, in such a modification to the prior art references a further reconfiguration would be required of the body to which the connector attaches as the multiple connection points of the prior art references each serve a particular purpose. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785